Citation Nr: 0738100	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  99-01 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an increased disability rating for a 
service-connected right knee disorder, currently evaluated as 
10 percent disabling.

2.  Entitlement to an increased disability rating for a 
service-connected left knee disorder, currently evaluated as 
10 percent disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty in the United States Air 
Force from November 1979 to June 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California which, in part, denied the 
veteran's claims of entitlement to increased disability 
ratings for service-connected right and left knee 
disabilities.  The veteran subsequently moved from California 
to Kentucky; the Louisville RO now has jurisdiction over the 
veteran's claims.

This case was remanded by the Board in October 2000, October 
2003, July 2005 and March 2006 for further evidentiary 
development.  This was accomplished, and in June 2007 the VA 
Appeals Management Resource Center (AMC) issued a 
supplemental statement of the case (SSOC) which continued to 
deny the veteran's claims.


FINDINGS OF FACT

1.  The veteran's right knee disorder is currently manifested 
by limited motion with subjective complaints of pain.

2.  The veteran's left knee disorder is currently manifested 
by limited  motion with subjective complaints of pain.

3.  The competent medical evidence does not show that either 
of the veteran's service-connected bilateral knee disorders 
is so exceptional or unusual that referral for extraschedular 
consideration by designated authority is required.





CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected right knee disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).

2.  The criteria for an increased disability rating for the 
service-connected left knee disorder are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71, 4.71a, 
Diagnostic Codes 5260, 5261 (2007).

3.  Application of extraschedular provisions is not warranted 
in this case. 
38 C.F.R. § 3.321(b) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks increased disability ratings for her 
service-connected knee disorders. For the sake of brevity, 
the Board will analyze both the right and left knee claims 
together, as they are rated under the same diagnostic code at 
the same disability level and have similar symptomatology.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and a decision rendered.  

Stegall concerns

As was alluded to in the Introduction, this case was remanded 
by the Board on four occasions.  All of the Board's remand 
instructions have been complied with.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998) [where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance].  Compliance with 
specific remand instructions will be addressed where 
appropriate below. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes 
an enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate claims 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.
Standard of review

In general, after the evidence has been assembled, it is the 
Board's responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2007).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the veteran was informed of the relevant law 
and regulations pertaining to her increased rating claims in 
a letter from the AMC [issued subsequent to the Board's 
October 2003 remand] dated March 29, 2004, which informed her 
that "the evidence must show that your service-connected 
disability has gotten worse."  

Crucially, the veteran was informed of VA's duty to assist 
her in the development of her claims and advised of the 
provisions relating to the VCAA in the above-referenced March 
2004 letter, along with a May 5, 2006 letter from the AMC 
[issued subsequent to the March 2006 remand].  Specifically, 
the veteran was advised in the March 2004 and May 2006 
letters that VA is responsible for obtaining records from any 
Federal agency, to include military records, outpatient 
records from VA treatment facilities and records from the 
Social Security Administration.  The March 2004 letter 
further indicated that a VA examination was being scheduled 
on her behalf, as such was necessary to adjudicate her claims 
[such was accomplished in April 2004].  

With respect to private treatment records, the March 2004 and 
May 2006 letters informed the veteran that VA would make 
reasonable efforts to obtain relevant private records.  
Included with the letters were copies of VA Form 21- 4142, 
Authorization and Consent to Release Information, and the 
letter asked that the veteran complete this release so that 
VA could obtain these records on her behalf.  The May 2006 
letter specifically asked the veteran to complete a release 
for Western Kentucky Orthapaedic Associates per the Board's 
March 2006 remand instructions.  

The March 2004 and May 2006 letters further emphasized: "You 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" [Emphasis as in 
originals].  

The March 2004 and May 2006 VCAA letters specifically 
requested of the veteran: "If there is any other evidence or 
information that you think will support your claim[s], please 
let us know.  If the evidence is in your possession, please 
send it to us."  This request complies with the requirements 
of 38 C.F.R. § 3.159 (b) in that it informed the veteran that 
she could submit or identify evidence other than what was 
specifically requested by the RO. 

Finally, there is a significant Court decision concerning the 
VCAA.  
In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a claim is comprised of five 
elements, the notice requirements of section 5103(a) apply 
generally to all five elements of that claim.  Therefore, 
upon receipt of an application for a service connection 
claim, section 5103(a) and section 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

The veteran was provided specific notice of the Dingess 
decision in the above-referenced May 2006 letter, which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve.  

Accordingly, the veteran has received proper notice as to 
disability rating and effective date pursuant to the Court's 
Dingess determination.  

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 
17 Vet. App. 412 (2004), which appears to stand for the 
proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  Since the VCAA was not 
enacted until November 2000, furnishing the veteran with VCAA 
notice prior to the initial adjudication of these claims in 
October 1998 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  
See VAOGCPREC 7-2004.

Crucially, the veteran was provided with additional VCAA 
notice through the March 2004 and May 2006 VCAA letters and 
her claims were readjudicated in the June 2007 SSOC, after 
she was provided with the opportunity to submit evidence and 
argument in support of her claims and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider her claims on the merits.  The veteran has pointed 
to no prejudice resulting from the timing of the VCAA notice.  

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  
See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 
(2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate her claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
In particular, the RO has obtained reports of VA and private 
medical treatment of the veteran.  She was also afforded VA 
examinations in September 1998, February 2003, April 2004 and 
January 2007.  The reports of these examinations reflect that 
the examiners reviewed the veteran's past medical history, 
recorded her current complaints, conducted appropriate 
physical examinations and rendered appropriate diagnoses and 
opinions.  An addendum opinion was added to the most recent 
VA examination report in March 2007.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of her claims.  She 
has declined the option of a personal hearing.

Accordingly, the Board will proceed to a decision.  

Pertinent law and regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Assignment of diagnostic code

The veteran's service-connected right and left knee disorders 
are each currently rated under 38 C.F.R. 4.71a, Diagnostic 
Code 5257 (2007) [knee, other impairment of, recurrent 
subluxation or lateral instability].  

The assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the current diagnosis, and demonstrated 
symptomatology.  Any change in Diagnostic Code by a VA 
adjudicator must be specifically explained.  See Pernorio v. 
Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is more appropriate than the one used by the RO, 
Diagnostic Code 5257.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995).

Diagnostic Code 5257 rates based on subluxation [partial 
dislocation] or instability.  The record contains no 
objective medical evidence of subluxation or instability in 
either knee.  Indeed, the January 2007 and July 2005 VA 
examiners and D.B.R., M.D., specifically found there was no 
instability associated with the veteran's service-connected 
knee disorders.  This finding is supported by the VA 
examination reports of record, all of which demonstrate 
normal results during ligament testing.  Accordingly, 
utilization of Diagnostic Code 5257 is inappropriate in the 
instant case.

Instead, the veteran's current complaints consist of painful 
and limited motion, which is contemplated in Diagnostic Codes 
5260 and 5261.  Though the veteran demonstrated full range of 
motion of the bilateral knees during physical examination in 
September 1998, February 2003, April 2004 and July 2005, it 
appears as though she is starting to lose flexion and 
extension in both knees per the January 2007 VA examination 
report.  Therefore, Diagnostic Codes 5260 and 5261 are 
applicable in the instant case.

There is no current evidence of arthritis.  An X-ray from 
September 1998 demonstrated a "minor abnormality" of the 
bilateral knees; arthritis was not diagnosed.  Moreover, and 
significantly, subsequent X-rays from February 2003, April 
2004 and July 2005 were completely normal.  In any event, 
even if the Board were to employ Diagnostic Code 5003 
[arthritis, degenerative], under that code the service-
connected knee disorders would still be rated based on 
limitation of motion under Diagnostic Codes 5260 and 5261.  

The veteran could be rated pursuant to Diagnostic Code 5259 
[cartilage, semilunar, removal of, symptomatic], as she has 
undergone arthroscopic surgery on both knees, most recently 
on the left knee in November 2006.  However, employment of 
this diagnostic code, which carries a maximum disability 
rating of only 10 percent, would not avail the veteran.  

The remaining diagnostic codes pertaining to the knee involve 
malunion or nonunion of the tibia and fibula, dislocation of 
semilunar cartilage, recurrent subluxation or lateral 
instability or ankylosis of the joint, none of which is 
present in this case.  

Therefore, the veteran's service-connected knee disabilities 
will be evaluated under Diagnostic Codes 5260 and 5261. 

Specific rating criteria

Under Diagnostic Code 5260, limitation of leg flexion is 
rated as follows: 
 
30%	flexion limited to 15 degrees

20%	flexion limited to 30 degrees

10%	flexion limited to 45 degrees

0%	flexion limited to 60 degrees.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5261, limitation of 
leg extension is rated as follows:

50%	extension limited to 45 degrees

40%	extension limited to 30 degrees

30%	extension limited to 20 degrees

20%	extension limited to 15 degrees

10%	extension limited to 10 degrees

0%	extension limited to 5 degrees.

See also 38 C.F.R. § 4.71, Plate II (2007), which reflects 
that normal flexion and extension of a knee is from 0 to 140 
degrees.  

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2007).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2007).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2007).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability. It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint. 38 C.F.R. § 4.59 (2007).

Analysis

The veteran contends that her bilateral knee problems warrant 
assignment of disability ratings in excess of 10 percent.  



Mittleider concerns

The medical evidence demonstrates the presence of a peroneal 
nerve injury in the right lower extremity, and the veteran's 
representative has asserted that such is related to the 
service-connected right knee disorder.  See the March 18, 
2005 Statement of Accredited Representative in Appealed Case; 
see also the June 4, 2005 Informal Hearing Presentation.

The Board is precluded from differentiating between 
symptomatology attributed to a service-connected disability 
and a non service-connected disability in the absence of 
medical evidence which does so.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998).  In the instant case, the July 
2005 VA examiner specifically indicated that the peroneal 
nerve injury was not secondary to the veteran's right knee 
disorder.  Accordingly, the right peroneal nerve 
symptomatology will not be considered in the adjudication of 
the right knee claim.  

Schedular rating

As detailed above, normal range of motion for the knee is 
defined as follows: flexion to 140 degrees and extension to 
0 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).  

The most recent VA examination of record, conducted in 
January 2007, demonstrates the veteran was able to achieve 
flexion to 130 degrees and extension to 0 degrees in the 
right knee, and flexion to 60 degrees with pain and extension 
to 5 degrees in the left knee.  The prior-dated VA 
examination reports [with the exception of the February 2003 
VA examination demonstrating bilateral knee flexion to 130 
degrees and extension to 0 degrees] indicate full range of 
motion in both knees.  Such minimal limitation of knee motion 
hardly justifies the veteran's current 10 percent ratings, 
let alone allows for an increased disability rating.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2007).  

Accordingly, disability ratings in excess of 10 percent for 
the service-connected right and left knee disorders are not 
warranted in the instant case.

DeLuca considerations

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 (2007) and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45 (2007).

The veteran has complained of bilateral knee pain.  However, 
there is no indication that such symptomatology warrants the 
assignment of additional disability.  Indeed, pain on motion 
was not evidenced during the September 1998, February 2003 
and July 2005 VA examinations, and the January 2007 VA 
examiner specifically considered pain in range of motion 
testing of the knees.    

The veteran has complained of severe limitation in the 
functioning of her knees.  See the veteran's January 29, 2006 
statement.  However, the objective evidence of record does 
not support this contention.  Specifically, the July 2005 VA 
examiner found no evidence of incoordination, weakened 
movement, instability or excess fatigability with respect to 
either knee.  The January 2007 VA examiner similarly found no 
evidence of stiffness, weakness or additional loss of motion 
with repetitive use.  The January 2007 VA examiner found the 
veteran presented with a normal gait and did not evidence an 
abnormal weight-bearing pattern, which implies that any 
problems with ambulation associated with the service-
connected knee disorders are minimal. 

Although the Board has taken the veteran's self-reports of 
pain and associated functional loss into account, it places 
greater weight of probative value on the objective medical 
evidence of record, which does not document any significant 
functional loss, over and above that which is contemplated in 
the assigned 10 percent ratings.  See Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) [VA cannot ignore a veteran's 
testimony simply because the veteran is an interested party; 
personal interest may, however, affect the credibility of the 
evidence].  

The Board additionally observes that the veteran has a myriad 
of other medical problems which may cause fatigability, 
weakness, incoordination and the like, to include: chronic 
lung disease, an injury to the right peroneal nerve, low back 
pain, bilateral shoulder problems, chronic fatigue with sleep 
problems and gestational diabetes.  The objective medical 
evidence, reported above, demonstrates that the knee 
disabilities, themselves, are productive only of minimal 
limitation of motion due to pain.  To the extent that the 
veteran contends otherwise, it is now well established that 
lay persons without medical training, such as the veteran, 
are not competent to comment on medical matters.  See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992) see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions]. The statements offered 
by the veteran are not competent medical evidence.

In short, there is no basis on which to assign a higher level 
of disability based on 38 C.F.R. §§ 4.40 and 4.45. 

Esteban considerations

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2007); see also Esteban v. Brown, 
6 Vet. App. 259, 261(1994).  However, the evaluation of the 
same disability under various diagnoses is to be avoided.  
See 38 C.F.R. § 4.14 (2007); see also Fanning v. Brown, 4 
Vet. App. 225 (1993).

The veteran's representative requested that the left knee be 
rated under Diagnostic Code 5257 in addition to Diagnostic 
Codes 5003-5260-5261.  See an August 8, 2000 Informal Hearing 
Presentation; see also VAOPGCPREC 23-97 (July 1, 1997) [a 
veteran who has arthritis and instability of the knee may be 
rated separately].  The Board has already detailed why 
Diagnostic Code 5257 should not be employed in the instant 
case.  Moreover, as has been discussed above, there is no 
competent medical evidence that arthritis exists in either 
knee.  Accordingly, this argument is without merit.

The medical evidence demonstrates the presence of a ganglion 
cyst on the veteran's right knee, which the March 2007 VA 
examiner opined was related to the service-connected right 
knee disorder.  The veteran's representative has recently 
argued that the AMC did not properly "dispose of the issue 
of the ganglion cyst," arguing service connection should 
separately be granted for such.  See the September 24, 2007 
Informal Hearing Presentation.  Review of the most recent 
SSOC, however, indicates that the March 2007 opinion was 
considered by the AMC in the adjudication of the claim.  See 
the June 2007 SSOC, page 9.  In other words, the RO 
considered the ganglion cyst as part of the right knee 
disability picture, yet ultimately concluded that such did 
not warrant assignment of an increased rating.  

The Board agrees with the RO's assessment, as there is no 
indication per the January 2007 VA examination report that 
the cyst causes any additional disability.  Indeed, the 
veteran has made no complaints as to problems with the 
ganglion cyst.  For these reasons, the Board does not believe 
that a separate disability rating for the ganglion cyst is 
warranted.

Extraschedular rating consideration

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. 3.321(b)(1) (2007).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance. 
See also VAOPGCPREC 6-96.  Although the veteran did not raise 
the matter of her entitlement to an extraschedular rating, 
the RO adjudicated the matter of the veteran's entitlement to 
an extraschedular rating in the March 2003, December 2005 and 
June 2007 SSOCs.  Accordingly, the Board will address the 
possibility of the assignment of extraschedular ratings for 
the increased disability ratings at issue.

Neither the veteran nor her representative has identified any 
factors which may be considered to be exceptional or unusual 
with respect to her service-connected bilateral knee 
disorders, and the Board has been similarly unsuccessful.  
The record does not show that the veteran has required 
frequent hospitalization for her knee disabilities.  

The January 2007 VA examiner noted that the veteran's 
service-connected knee disorders affected her employability, 
as it caused decreased mobility and problems with lifting and 
carrying.  However, such symptomatology does not amount to 
marked interference with employment beyond that contemplated 
in the schedular criteria.  See Moyer v. Derwinski, 2 Vet. 
App. 289, 293 (1992); see also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) [noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired]. 

In addition, there is no unusual clinical picture presented, 
nor is there any other factor which takes either disability 
outside the usual rating criteria.  

In short, the evidence does not support the proposition that 
the veteran's bilateral knee disorders present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2007).  Accordingly, 
referral of these issues to appropriate VA officials for 
consideration of an extraschedular evaluation is not 
warranted in this case.
 
Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that a preponderance of the evidence is 
against the veteran's claims of entitlement to increased 
disability ratings in excess of the 10 percent currently 
assigned for her service-connected right and left knee 
disorders.  The benefits sought on appeal are accordingly 
denied.  


ORDER

Entitlement to a disability rating in excess of 10 percent 
for service-connected right knee disorder is denied.

Entitlement to a disability rating in excess of 10 percent 
for service-connected left knee disorder is denied.



____________________________________________
Barry F. Bohan 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


